Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 1 of 13




                           Exhibit A
         Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 2 of 13




                                        295 Lafayette Street, Suite 500
                                             New York, NY 10012



                                                                                             September 17, 2017


Dear Raj:

                 Quadro Partners, Inc. (“Quadro”) is pleased to offer you employment with Quadro or one
of its wholly-owned subsidiaries (the “Company”) on the following terms:

                 1.      Position. Your initial title will be Director of Product, and you will initially report to
Andrew Borovsky, Cadre’s Head of Product. This is a full-time position. While you render services to the
Company, you will not engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

                   2.      Cash Compensation. The Company will pay you a starting salary at the rate of
US$180,000 per year, payable in accordance with the Company’s standard payroll schedule. This salary
will be subject to adjustment pursuant to Quadro’s employee compensation policies in effect from time to
time. In addition, you will be eligible to be considered for an incentive bonus for each fiscal year of
Quadro. The bonus (if any) will be awarded based on objective or subjective criteria established by
Quadro’s Chief Executive Officer and approved by the Quadro’s Board of Directors (the “Board”), which
criteria will include, without limitation, the growth of the Toronto office in accordance with the business
plan to be established within 30 days of your employment start date. Your target minimum bonus will be
equal to US$25,000. Any bonus for the fiscal year in which your employment begins will be prorated,
based on the number of days you are employed by the Company during that fiscal year. Any bonus for a
fiscal year will be paid within 2½ months after the close of that fiscal year, but only if you are still
employed by the Company at the time of payment. The determinations of the Board with respect to your
bonus will be final and binding.

                 3.     Employee Benefits. As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits. In addition, you will be entitled to paid vacation
in accordance with the Company’s vacation policy, as in effect from time to time.

                4.        Stock Compensation. Subject to the approval of the Board you will be granted an
option to purchase 25,000 shares of Common Stock of Quadro (the “Option”). The exercise price per
share of the Option will be determined by the Board when the Option is granted. The Option will be subject
to the terms and conditions applicable to options granted under Quadro’s 2015 Stock Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. You will vest in 25% of the Option
shares after 12 months of continuous service, and the balance will vest in equal monthly installments
over the next 36 months of continuous service, as described in the applicable Stock Option Agreement.

               5.       Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the Company, to sign Quadro’s
         Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 3 of 13



standard Employee Inventions and Proprietary Information Agreement (the “IPIA”), which is attached to
this letter agreement.

                 6.      Employment Relationship.

                 (a)       Termination for Cause. We may terminate your employment at any time without
notice for Cause, in which case you shall only be eligible to receive any base salary and accrued vacation
pay for the period up to, and including, the effective date of the termination of your employment. For the
purposes of this agreement, “Cause” shall include, without limitation, (i) your willful failure to perform your
duties, other than by reason of a bona fide disability, (ii) any act of theft, fraud, dishonesty or conflict of
interest by you, (iii) your material breach of this agreement; (iv) any material failure by you to comply with
Company policies or rules, (vi) your conviction of any felony, indictable offence or any other crime
involving an act of moral turpitude, or (vii) any other conduct by you that constitutes just cause for
termination under the laws of the Province of Ontario.

                 (b)      Termination without Cause. We may terminate your employment at any time
without Cause by providing you with only notice of termination (or pay in lieu of such notice) and any
severance pay, if applicable, in accordance with the Employment Standards Act, 2000 (Ontario) or any
other applicable employment standards legislation (the “ESA”) plus one week of additional notice or pay
in lieu of notice. You agree that upon providing you with the notice, pay in lieu of notice and severance
pay, if any, required by this paragraph, the Company shall have no further or other obligations to you
arising out of the termination of your employment, and you hereby waive any entitlement you have to
receive reasonable notice at common law. Any payments provided by the Company pursuant to this
paragraph that are in excess of the minimums required by the ESA shall be conditional on delivery by you
of a general release in a form satisfactory to the Company.

                 7.      Tax Matters.

                (a)      Withholding. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and other deductions required by
law.

               (b)     Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you will not make any claim
against the Company or its Board of Directors related to tax liabilities arising from your compensation.

                8.       Interpretation, Amendment and Enforcement. This letter agreement and the IPIA
supersede and replace any prior agreements, representations or understandings (whether written, oral,
implied or otherwise) between you and the Company and constitute the complete agreement between
you and the Company regarding the subject matter set forth herein. This letter agreement may not be
amended or modified, except by an express written agreement signed by both you and a duly authorized
officer of the Company. The terms of this letter agreement and the resolution of any disputes as to the
meaning, effect, performance or validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by Ontario law, excluding laws relating to
conflicts or choice of law. You and the Company submit to the exclusive personal jurisdiction of courts
located in Toronto, Ontario in connection with any Dispute or any claim related to any Dispute.

                                                   *****

         We hope that you will accept our offer to join the Company. You may indicate your agreement
with these terms and accept this offer by signing and dating both the enclosed duplicate original of this
letter agreement and the enclosed Proprietary Information and Inventions Agreement and returning them
        Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 4 of 13



to me. Your employment with the Company is contingent upon your providing legal proof of your identity
and authorization to work in Canada and successful completion of a background check.


                                                   Very truly yours,

                                                   Quadro Partners, Inc.




                                                   By:
                                                   Name: Ryan Williams
                                                   Title: President and Chief Executive Officer



I have read and accept this employment offer:



_____________________________________
Signature of Employee

Dated: _______________________________
       September 20, 2017




Attachment:
Employee Inventions and Proprietary Information Agreement
          Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 5 of 13



          EMPLOYEE INVENTIONS AND PROPRIETARY INFORMATION AGREEMENT
 The following agreement (the “Agreement”) between Quadro Partners, Inc., a Delaware corporation (“Quadro”), and
 the individual identified on the signature page to this Agreement (“Employee” or “I”) is effective as of the first day of
 Employee’s employment by Quadro or any of its subsidiaries (collectively, the “Company”) and confirms and
 memorializes the agreement that (regardless of the execution date hereof) the Company and I have had since the
 commencement of my employment (which term, for purposes of this Agreement, shall be deemed to include any
 relationship of service to the Company that I may have had prior to actually becoming an employee). I acknowledge
 that this Agreement is a material part of the consideration for my employment or continued employment by the
 Company. In exchange for the foregoing and for other good and valuable consideration, including my access to and
 use of the Company’s Inventions (defined below) and Proprietary Information (defined below) for performance of my
 employment, training and/or receipt of certain other valuable consideration, the parties agree as follows:

     1.    No Conflicts. I have not made, and agree not to make, any agreement, oral or written, that is in conflict with
           this Agreement or my employment with the Company. I will not violate any agreement with, or the rights of,
           any third party. When acting within the scope of my employment (or otherwise on behalf of the Company), I
           will not use or disclose my own or any third party’s confidential information or intellectual property
           (collectively, “Restricted Materials”), except as expressly authorized by the Company in writing. Further, I
           have not retained anything containing or reflecting any confidential information or intellectual property of a
           prior employer or other third party, whether or not created by me.

2.   Inventions.

              a.   Definitions. “Company Interest” means any of the Company’s current and anticipated business,
                   research and development, as well as any product, service, other Invention or Intellectual Property
                   Rights (defined below) that is sold, leased, used, licensed, provided, proposed, under consideration
                   or under development by the Company. “Intellectual Property Rights” means any and all patent
                   rights, copyright rights, trademark rights, mask work rights, trade secret rights, sui generis database
                   rights and all other intellectual and industrial property rights of any sort throughout the world
                   (including any application therefor and any rights to apply therefor, as well as all rights to pursue
                   remedies for infringement or violation thereof). “Invention” means any idea, concept, discovery,
                   learning, invention, development, research, technology, work of authorship, trade secret, software,
                   firmware, content, audio-visual material, tool, process, technique, know-how, data, plan, device,
                   apparatus, specification, design, prototype, circuit, layout, mask work, algorithm, program, code,
                   documentation or other material or information, tangible or intangible, and all versions,
                   modifications, enhancements and derivative works thereof, whether or not it may be patented,
                   copyrighted, trademarked or otherwise protected.

              b.   Assignment. The Company shall own, and I hereby assign and agree to assign, all right, title and
                   interest in and to all Inventions (including all Intellectual Property Rights therein, related thereto or
                   embodied therein) that are collected, made, conceived, developed, reduced to practice or set out in
                   any tangible medium of expression or otherwise created, in whole or in part (collectively “Created”),
                   by me during the term of my employment with the Company that either (i) arise out of any use of
                   the Company’s facilities, equipment, Proprietary Information or other assets (collectively “Company
                   Assets”) or any research or other activity conducted by, for or under the direction of the Company
                   (whether or not conducted (A) at the Company’s facilities; (B) during working hours or (C) using
                   Company Assets), or (ii) are useful with or in or relate directly or indirectly to any Company Interest.
                   I will promptly disclose and provide all of the foregoing Inventions (the “Assigned Inventions”) to
                   the Company. However, the foregoing does not purport to assign to the Company (and Assigned
                   Inventions shall not include) any Invention that: (1) by law (including, without limitation, the
                   applicable statutory provision for my state or province of employment set forth in Appendix A, if
                   any) I cannot be required to so assign; or (2) otherwise meets all of the following requirements: (I)
                   the Invention is Created entirely on my own time; (II) the Invention is Created entirely without use of
                   any Company Assets and (III) the Invention is not useful with or related to any Company Interest.
                   Nevertheless, if I believe any Invention Created by me during the term of my employment is not
                   within the definition of Assigned Inventions, I will nevertheless disclose it to the Company so that
                   the Company may make its assessment.

              c.   Assurances. I hereby make and agree to make all assignments to the Company necessary to
                   effectuate and accomplish the Company’s ownership in and to all Assigned Inventions. I will
                   further assist the Company, at its expense, to evidence, record and perfect such assignments, and
         Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 6 of 13



                  to perfect, obtain, maintain, enforce and defend any rights specified to be so owned or assigned. I
                  hereby irrevocably designate and appoint the Company and its officers as my agents and
                  attorneys-in-fact, coupled with an interest, to act for and on my behalf to execute and file any
                  document and to perform all other lawfully permitted acts to further the purposes of the foregoing
                  with the same legal force and effect as if executed by me.

             d.   Other Inventions. If (i) I use or disclose any Restricted Materials when acting within the scope of
                  my employment (or otherwise to or on behalf of the Company) or (ii) any Assigned Invention cannot
                  be fully made, used, reproduced, sold, distributed, modified, commercialized or otherwise exploited
                  (collectively, “Exploited”) without using, misappropriating, infringing or violating any Restricted
                  Materials, I hereby grant and agree to grant to the Company a perpetual, irrevocable, worldwide,
                  fully paid-up, royalty-free, non-exclusive, assignable, transferable, sublicensable right and license to
                  use, disclose, fully Exploit and exercise all rights in such Restricted Materials and all Intellectual
                  Property Rights embodied therein or related thereto. I will not use or disclose any Restricted
                  Materials for which I am not fully authorized to grant the foregoing license.

             e.   Moral Rights. To the extent allowed by applicable law, the terms of this Section 2 include all rights
                  of paternity, integrity, disclosure, withdrawal and any other rights that may be known or referred to
                  as moral rights, artist’s rights, droit moral or the like (collectively, “Moral Rights”). To the extent I
                  retain any such Moral Rights under applicable law, I hereby ratify and consent to any action that
                  may be taken with respect to such Moral Rights by or authorized by the Company, and agree not to
                  assert any Moral Rights with respect thereto. I will confirm any such ratification, consent or
                  agreement from time to time as requested by the Company. Furthermore, I agree that
                  notwithstanding any rights of publicity, privacy or otherwise (whether or not statutory) anywhere in
                  the world and without any further compensation, the Company may and is hereby authorized to use
                  my name, likeness and voice in connection with promotion of its business, products and services,
                  and to allow others to do the same.

    3.    Proprietary Information.

a.        Definition; Restrictions on Use. I agree that all Assigned Inventions (and all other financial, business, legal
and technical information regarding or relevant to any Company Interest that is not generally publicly known),
including the identity of and any other information relating to the Company’s employees, Affiliates and Business
Partners (as such terms are defined below), that I develop, learn or obtain during my employment or that are received
by or for the Company in confidence, constitute “Proprietary Information.” I will hold in strict confidence and not
directly or indirectly disclose or use any Proprietary Information, except as required within the scope of my
employment. My obligation of nondisclosure and nonuse of Proprietary Information under this Section shall continue
until I can document that it is or becomes readily generally available to the public without restriction through no fault
of mine (including breach of this Agreement) or, if a court requires a shorter duration, then the maximum time
allowable by law will control. Furthermore, I understand that this Agreement does not affect my immunity, if
applicable, under 18 USC Sections 1833(b) (1) or (2), which read as follows:

  (1) An individual shall not be held criminally or civilly liable under any federal or state trade secret law for the
      disclosure of a trade secret that (A) is made (i) in confidence to a federal, state, or local government official,
      either directly or indirectly, or to an attorney; and (ii) solely for the purpose of reporting or investigating a
      suspected violation of law; or (B) is made in a complaint or other document filed in a lawsuit or other
      proceeding, if such filing is made under seal.
  (2) An individual who files a lawsuit for retaliation by an employer for reporting a suspected violation of law may
      disclose the trade secret to the attorney of the individual and use the trade secret information in the court
      proceeding, if the individual (A) files any document containing the trade secret under seal; and (B) does not
      disclose the trade secret, except pursuant to court order.

b.       Upon Termination. Upon termination of my employment (for any or no reason, whether voluntary or
involuntary), I will promptly identify and, as directed by the Company, destroy, delete or return to the Company all
items containing or embodying Proprietary Information (including all original or copies of content, whether in
electronic or hard-copy form), except that I may keep my personal copies of (i) my compensation records; (ii)
materials distributed to shareholders generally and (iii) this Agreement.

c.      Company Systems. I also recognize and agree that I have no expectation of privacy with respect to the
Company’s networks, telecommunications systems or information processing systems (including, without limitation,
stored computer files, email messages and voicemail messages or other devices (including personal devices) in
          Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 7 of 13



which Company Proprietary Information resides, is stored or is passed through (“Company Systems”), and in order to
ensure compliance with work rules and safety concerns, the Company or its agents may monitor, at any time and
without further notice to me, any Company Systems and any of my activity, files or messages on or using any
Company Systems, regardless of whether such activity occurs on equipment owned by me or the Company. I further
agree that any property situated on the Company’s premises and owned, leased or otherwise possessed by the
Company, including computers, computer files, email, voicemail, storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice. I understand and acknowledge that
(A) any such searches or monitoring efforts are not formal accusations of wrongdoing but rather part of the
procedure of an investigation and (B) refusal to consent to such a search may be grounds for discipline.

    4.    Restricted Activities. For the purposes of this Section 4, the term “the Company” includes the Company
          and all other persons or entities that control, are controlled by or are under common control with the
          Company (“Affiliates”) and for whom Employee performed responsibilities or about whom Employee has
          Proprietary Information.

              a.   Definitions. “Competitive Activities” means any direct or indirect non-Company activity (i) that is
                   the same or substantially similar to Employee’s responsibilities for the Company that relates to, is
                   substantially similar to, or competes with the Company (or its demonstrably planned interests) at
                   the time of Employee’s termination from the Company; or (ii) involving the use or disclosure, or the
                   likelihood of the use or disclosure, of Proprietary Information. Competitive Activities do not include
                   being a holder of less than one percent (1%) of the outstanding equity of a public company.
                   “Business Partner” means any past (i.e., within the twelve (12) months preceding Employee’s
                   termination from the Company), present or prospective (i.e., actively pursued by the Company
                   within the twelve (12) months preceding Employee’s termination from the Company) customer,
                   vendor, supplier, distributor, investor, advisor or other business partner of the Company with whom
                   Employee comes into contact during Employee’s employment with the Company or about whom
                   Employee had knowledge by reason of Employee’s relationship with the Company or because of
                   Employee’s access to Proprietary Information. “Cause” means to recruit, employ, retain or
                   otherwise solicit, induce or influence, or to attempt to do so (provided that if I am a resident of
                   California, “Cause” means to recruit, or otherwise solicit, induce or influence, or to attempt to do
                   so). “Solicit”, with respect to Business Partners, means to (A) service, take orders from or solicit the
                   business or patronage of any Business Partner for Employee or any other person or entity,
                   (B) divert, entice or otherwise take away from the Company the business or patronage of any
                   Business Partner, or to attempt to do so, or (C) solicit, induce or encourage any Business Partner to
                   terminate or reduce its relationship with the Company.


              b.   Acknowledgments.

i.       I acknowledge and agree that (A) the Company's business is highly competitive; (B) secrecy of the
Proprietary Information is of the utmost importance to the Company, and I will learn and use Proprietary Information
in the course of performing my work for the Company and (C) my position may require me to establish goodwill with
Business Partners and employees on behalf of the Company and such goodwill is extremely important to the
Company’s success, and the Company has made substantial investments to develop its business interests and
goodwill.

ii.      I agree that the limitations as to time, geographical area and scope of activity to be restrained in this Section
4 are coextensive with the Company’s footprint and my performance of responsibilities for the Company and are
therefore reasonable and not greater than necessary to protect the goodwill or other business interests of the
Company. I further agree that such investments are worthy of protection and that the Company’s need for protection
afforded by this Section 4 is greater than any hardship I may experience by complying with its terms.

iii.     I acknowledge that my violation or attempted violation of the agreements in this Section 4 will cause
irreparable damage to the Company or its Affiliates, and I therefore agree that the Company shall be entitled as a
matter of right to an injunction out of any court of competent jurisdiction, restraining any violation or further violation
of such agreements by me or others acting on my behalf. The Company’s right to injunctive relief shall be cumulative
and in addition to any other remedies provided by law or equity.

iv.     Although the parties believe that the limitations as to time, geographical area and scope of activity
contained herein are reasonable and do not impose a greater restraint than necessary to protect the goodwill or other
business interests of the Company, if it is judicially determined otherwise, the limitations shall be reformed to the
         Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 8 of 13



extent necessary to make them reasonable and not to impose a restraint that is greater than necessary to protect the
goodwill or other business interests of the Company.

v.       In any such case, the Company and I agree that the remaining provisions of this Section 4 shall be valid and
binding as though any invalid or unenforceable provision had not been included.

             c.   As an Employee. During my employment with the Company, I will not directly or indirectly:
                  (i) Cause any person to cease or reduce their services (as an employee or otherwise) to the
                  Company (other than terminating subordinate employees in the course of my duties for the
                  Company); (ii) Solicit any Business Partner; (iii) act in any capacity in or with respect to any
                  commercial activity which competes, or is reasonably likely to compete, with any business that the
                  Company conducts, proposes to conduct or demonstrably anticipates conducting, at any time
                  during my employment with the Company; (iv) enter into in an employment, consulting or other
                  similar relationship with another person or entity that requires a significant time commitment
                  without the prior written consent of the Company; or (v) make, or cause to be made, any
                  statements, observations, or opinions, or communicate any information (whether oral or written),
                  that disparages or is likely in any way to harm the reputation of the Company, its customers, users
                  and/or business partners, except that nothing contained in this Agreement shall be deemed to
                  prohibit me from testifying truthfully under oath pursuant to any lawful court order or subpoena or
                  otherwise responding to or providing disclosures required by law.

             d.   After Termination. For the period of twelve (12) months immediately following my termination of
                  employment with the Company (for any or no reason, whether voluntary or involuntary), I will not
                  directly or indirectly: (i) Cause any person to cease or reduce their services (as an employee or
                  otherwise) to the Company; or (ii) unless I am a resident of California (A) Solicit any Business
                  Partner or (B) engage in any Competitive Activities (I) anywhere the Company offers its services or
                  has customers during my employment with the Company or where my use or disclosure of
                  Proprietary Information could materially disadvantage the Company regardless of my physical
                  location; or (II) anywhere the Company offers its services or has customers and where I have
                  responsibility for the Company or (III) anywhere within a fifty (50) mile radius of any physical
                  location I work for the Company. The foregoing timeframes shall be increased by the period of
                  time beginning from the commencement of any violation of the foregoing provisions until such
                  time as I have cured such violation.

    5.   Employment. This Agreement does not purport to set forth all of the terms and conditions of my
         employment, and as an employee of the Company, I have obligations to the Company which are not
         described in this Agreement. However, the terms of this Agreement govern over any such terms that are
         inconsistent with this Agreement, and supersede the terms of any similar form that I may have previously
         signed. This Agreement can only be changed by a subsequent written agreement signed by the Chief
         Executive Officer or President of the Company, or an officer designee authorized in writing by the foregoing
         or the Company’s Board of Directors.

    6.   Survival. I agree that any change or changes in my employment title, duties, compensation, or equity
         interest after the signing of this Agreement shall not affect the validity or scope of this Agreement. I agree
         that the terms of this Agreement, and any obligations I have hereunder, shall continue in effect after
         termination of my employment, regardless of the reason, and whether such termination is voluntary or
         involuntary, and that the Company is entitled to communicate my obligations under this Agreement to any
         of my potential or future employers. I will provide a copy of this Agreement to any potential or future
         employers of mine, so that they are aware of my obligations hereunder. This Agreement, and any
         obligations I have hereunder, also shall be binding upon my heirs, executors, assigns and administrators,
         and shall inure to the benefit of the Company, its Affiliates, successors and assigns. This Agreement and
         any rights and obligations of the Company hereunder may be freely assigned and transferred by the
         Company, in whole or part, to any third party.

    7.   Miscellaneous. Any dispute in the meaning, effect or validity of this Agreement shall be resolved in
         accordance with the laws of the State of New York without regard to the conflict of laws provisions thereof.
         Any legal action or proceeding relating to this Agreement shall be brought exclusively in the state or federal
         courts located in or with jurisdiction over New York County, New York, and each party consents to the
         jurisdiction thereof; however, the Company may seek injunctive relief and specific performance in any court
         of competent jurisdiction. The failure of either party to enforce its rights under this Agreement at any time
         for any period shall not be construed as a waiver of such rights. Unless expressly provided otherwise, each
Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 9 of 13



right and remedy in this Agreement is in addition to any other right or remedy, at law or in equity, and the
exercise of one right or remedy will not be deemed a waiver of any other right or remedy. If one or more
provisions of this Agreement is held to be illegal or unenforceable under applicable law, such illegal or
unenforceable portion shall be limited or excluded from this Agreement to the minimum extent required so
that this Agreement shall otherwise remain in full force and effect and enforceable. I acknowledge and
agree that any breach or threatened breach of this Agreement will cause irreparable harm to the Company
for which damages would not be an adequate remedy, and, therefore, the Company is entitled to injunctive
relief with respect thereto (without the necessity of posting any bond) in addition to any other remedies.


                                    [Signature Page Follows]
        Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 10 of 13




I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS THAT IT
IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME
TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT VOLUNTARILY AND FREELY, WITH THE
UNDERSTANDING THAT I EITHER (1) HAVE RETAINED A COPY OF THIS AGREEMENT OR (2) MAY REQUEST A
COPY OF THIS AGREEMENT FROM THE COMPANY AT ANY TIME.


Quadro Partners, Inc.                               Employee

                                                    By:



By:


Name: Ryan A. Williams                              Name:      Rajnesh Singh

Title: CEO & President                              Address:       5 Bermuda Ave
                                                                Toronto ON M8Y 2P6
        Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 11 of 13



                                                     Appendix A


If I am employed by the Company in the State of California, the following provision applies:

California Labor Code Section 2870. Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.

(a)     Any provision in an employment agreement which provides that an employee shall assign, or offer to assign,
any of his or her rights in an invention to his or her employer shall not apply to an invention that the employee
developed entirely on his or her own time without using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

(1)    Relate at the time of conception or reduction to practice of the invention to the employer’s business, or actual
or demonstrably anticipated research or development of the employer; or

(2)      Result from any work performed by the employee for his employer.

(b)     To the extent a provision in an employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the provision is against the public
policy of this state and is unenforceable.

If I am employed by the Company in the State of Delaware, the following provision applies:

Delaware Code, Title 19, § 805
Employee's right to certain inventions.
Any provision in an employment agreement which provides that the employee shall assign or offer to assign any of
the employee's rights in an invention to the employee's employer shall not apply to an invention that the employee
developed entirely on the employee's own time without using the employer's equipment, supplies, facility or trade
secret information, except for those inventions that: (i) relate to the employer's business or actual or demonstrably
anticipated research or development, or (ii) result from any work performed by the employee for the employer. To the
extent a provision in an employment agreement purports to apply to the type of invention described, it is against the
public policy of this State and is unenforceable. An employer may not require a provision of an employment
agreement made unenforceable under this section as a condition of employment or continued employment.

If I am employed by the Company in the State of Illinois, the following provision applies:

Illinois Compiled Statutes Chapter 765, Section 1060/2.
Sec. 2. Employee rights to inventions - conditions. (1) A provision in an employment agreement which provides that
an employee shall assign or offer to assign any of the employee's rights in an invention to the employer does not
apply to an invention for which no equipment, supplies, facilities, or trade secret information of the employer was
used and which was developed entirely on the employee's own time, unless (a) the invention relates (i) to the
business of the employer, or (ii) to the employer's actual or demonstrably anticipated research or development, or (b)
the invention results from any work performed by the employee for the employer. Any provision which purports to
apply to such an invention is to that extent against the public policy of this State and is to that extent void and
unenforceable. The employee shall bear the burden of proof in establishing that his invention qualifies under this
subsection.
(2) An employer shall not require a provision made void and unenforceable by subsection (1) of this Section as a
condition of employment or continuing employment. This Act shall not preempt existing common law applicable to
any shop rights of employers with respect to employees who have not signed an employment agreement.
(3) If an employment agreement entered into after January 1, 1984, contains a provision requiring the employee to
assign any of the employee's rights in any invention to the employer, the employer must also, at the time the
agreement is made, provide a written notification to the employee that the agreement does not apply to an invention
for which no equipment, supplies, facility, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates (i) to the business of the employer, or
(ii) to the employer's actual or demonstrably anticipated research or development, or (b) the invention results from
any work performed by the employee for the employer.

If I am employed by the Company in the State of Kansas, the following provision applies:

Chapter 44.--LABOR AND INDUSTRIES
         Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 12 of 13



Article 1.--PROTECTION OF EMPLOYEES
       44-130. Employment agreements assigning employee rights in inventions to employer; restrictions; certain
provisions void; notice and disclosure. (a) Any provision in an employment agreement which provides that an
employee shall assign or offer to assign any of the employee's rights in an invention to the employer shall not apply
to an invention for which no equipment, supplies, facilities or trade secret information of the employer was used and
which was developed entirely on the employee's own time, unless:
     (1) The invention relates to the business of the employer or to the employer's actual or demonstrably anticipated
research or development; or
    (2) the invention results from any work performed by the employee for the employer.
    (b) Any provision in an employment agreement which purports to apply to an invention which it is prohibited from
applying to under subsection (a), is to that extent against the public policy of this state and is to that extent void and
unenforceable. No employer shall require a provision made void and unenforceable by this section as a condition of
employment or continuing employment.
      (c) If an employment agreement contains a provision requiring the employee to assign any of the employee's
rights in any invention to the employer, the employer shall provide, at the time the agreement is made, a written
notification to the employee that the agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was developed entirely on the employee's
own time, unless:
      (1) The invention relates directly to the business of the employer or to the employer's actual or demonstrably
anticipated research or development; or
    (2) the invention results from any work performed by the employee for the employer.
     (d) Even though the employee meets the burden of proving the conditions specified in this section, the employee
shall disclose, at the time of employment or thereafter, all inventions being developed by the employee, for the
purpose of determining employer and employee rights in an invention.

If I am employed by the Company in the State of Minnesota, the following provision applies:

Minnesota Statute Section 181.78. Subdivision 1.
Inventions not related to employment. Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of the employee's rights in an invention to the employer shall not apply to an
invention for which no equipment, supplies, facility or trade secret information of the employer was used and which
was developed entirely on the employee's own time, and (1) which does not relate (a) directly to the business of the
employer or (b) to the employer's actual or demonstrably anticipated research or development, or (2) which does not
result from any work performed by the employee for the employer. Any provision which purports to apply to such an
invention is to that extent against the public policy of this state and is to that extent void and unenforceable.

If I am employed by the Company in the State of North Carolina, the following provision applies:

North Carolina General Statutes Section 66-57.1.
EMPLOYEE'S RIGHT TO CERTAIN INVENTIONS
Any provision in an employment agreement which provides that the employees shall assign or offer to assign any of
his rights in an invention to his employer shall not apply to an invention that the employee developed entirely on his
own time without using the employer's equipment, supplies, facility or trade secret information except for those
inventions that (i) relate to the employer's business or actual or demonstrably anticipated research or development,
or (ii) result from any work performed by the employee for the employer. To the extent a provision in an employment
agreement purports to apply to the type of invention described, it is against the public policy of this State and in
unenforceable. The employee shall bear the burden of proof in establishing that his invention qualifies under this
section.

If I am employed by the Company in the State of Utah, the following provision applies:

Utah Code, §§ 34-39-2 and 34-39-3

34-39-2. Definitions.
      As used in this chapter:
      (1) "Employment invention" means any invention or part thereof conceived, developed, reduced to practice, or
created by an employee which is:
      (a) conceived, developed, reduced to practice, or created by the employee:
      (i) within the scope of his employment;
      (ii) on his employer's time; or
      (iii) with the aid, assistance, or use of any of his employer's property, equipment, facilities, supplies, resources,
        Case 1:18-cv-09281-JMF Document 18-1 Filed 11/14/18 Page 13 of 13



or intellectual property;
        (b) the result of any work, services, or duties performed by an employee for his employer;
        (c) related to the industry or trade of the employer; or
        (d) related to the current or demonstrably anticipated business, research, or development of the employer.
        (2) "Intellectual property" means any and all patents, trade secrets, know-how, technology, confidential
information, ideas, copyrights, trademarks, and service marks and any and all rights, applications, and registrations
relating to them.


34-39-3. Scope of act -- When agreements between an employee and employer are enforceable or unenforceable
with respect to employment inventions -- Exceptions.
       (1) An employment agreement between an employee and his employer is not enforceable against the
employee to the extent that the agreement requires the employee to assign or license, or to offer to assign or license,
to the employer any right or intellectual property in or to an invention that is:
       (a) created by the employee entirely on his own time; and
       (b) not an employment invention.
       (2) An agreement between an employee and his employer may require the employee to assign or license, or to
offer to assign or license, to his employer any or all of his rights and intellectual property in or to an employment
invention.
       (3) Subsection (1) does not apply to:
       (a) any right, intellectual property or invention that is required by law or by contract between the employer and
the United States government or a state or local government to be assigned or licensed to the United States; or
       (b) an agreement between an employee and his employer which is not an employment agreement.
       (4) Notwithstanding Subsection (1), an agreement is enforceable under Subsection (1) if the employee's
employment or continuation of employment is not conditioned on the employee's acceptance of such agreement and
the employee receives a consideration under such agreement which is not compensation for employment.
       (5) Employment of the employee or the continuation of his employment is sufficient consideration to support
the enforceability of an agreement under Subsection (2) whether or not the agreement recites such consideration.
       (6) An employer may require his employees to agree to an agreement within the scope of Subsection (2) as a
condition of employment or the continuation of employment.
       (7) An employer may not require his employees to agree to anything unenforceable under Subsection (1) as a
condition of employment or the continuation of employment.
       (8) Nothing in this chapter invalidates or renders unenforceable any employment agreement or provisions of
an employment agreement unrelated to employment inventions.

If I am employed by the Company in the State of Washington, the following provision applies:

TITLE 49. LABOR REGULATIONS
CHAPTER 49.44. VIOLATIONS -- PROHIBITED PRACTICES

(i)       A provision in an employment agreement which provides that an employee shall assign or offer to assign
any of the employee's rights in an invention to the employer does not apply to an invention for which no equipment,
supplies, facilities, or trade secret information of the employer was used and which was developed entirely on the
employee's own time, unless (a) the invention relates (i) directly to the business of the employer, or (ii) to the
employer's actual or demonstrably anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer. Any provision which purports to apply to such an invention is to that
extent against the public policy of this state and is to that extent void and unenforceable.
(ii)      An employer shall not require a provision made void and unenforceable by subsection (1) of this section as
a condition of employment or continuing employment.
(iii)     If an employment agreement entered into after September 1, 1979, contains a provision requiring the
employee to assign any of the employee's rights in any invention to the employer, the employer must also, at the time
the agreement is made, provide a written notification to the employee that the agreement does not apply to an
invention for which no equipment, supplies, facility, or trade secret information of the employer was used and which
was developed entirely on the employee's own time, unless (a) the invention relates (i) directly to the business of the
employer, or (ii) to the employer's actual or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer.
